﻿97.	 Mr. President, the delegation of Peru takes great pleasure in congratulating you most cordially on your election as President of the thirty-eighth session of the Assembly, an election which is a tribute to your personal qualities and merits and a just tribute to the sister Republic of Panama.
98.	At the same time, I wish to express our gratitude to Mr. Imre Hollai, whose work at the last session was highly appreciated by the international community. I also wish to extend a warm welcome to the sister republic of Saint Christopher and Nevis on the occasion of its admission to the United Nations.
99.	Lastly, I wish to convey to the Secretary-General our esteem for the work which he has done with such wisdom and dedication for the cause of peace, security and international co-operation for development.
100.	I wish to make a brief personal digression to say that 20 years ago I was here in this same hall as the Minister for Foreign Affairs under President Fernando Belaunde, and I had then the same privilege of addressing the General Assembly. If I were asked what my impression after 20 years was, I would say that I was not so inclined to judge things by results, because the work of the United Nations for peace and international justice is permanent and long-lasting. I also see the value of the effort made by the international community to hold a dialogue and an exchange of views without obstacles or impediments in the Organization. This is a valuable contribution to peace, and that is why we have such faith in the United Nations. That is why we believe so much in its endeavours; it is not because of its results—I repeat—but because these assemblies and meetings are a means to dialogue and a means of seeking solutions to difficult problems, motivated by a sincere desire to establish peace and justice in the international community.
101.	I wish to begin my statement by reaffirming Peru's unswerving support for the principles of the Charter and its firm belief in the successful outcome of current efforts to make progress and to restore peace where it has been disturbed and to bring about justice where it has been thwarted. The continuity of our foreign policy in this direction and its contribution to the satisfaction of common yearnings are the best testimony of our loyalty to the Charter and our vocation to the service of the ideals of peace and security of the international community. In this respect, we believe that the principles of the legal equality of States, non-intervention and self-determination of peoples, and respect for treaties, are essential for the maintenance of international peace and security. Peru, as a peace-loving country which maintains and desires to maintain the best relations with neighbouring countries and with all countries, will remain faithful to these principles which are inviolate, and will not depart from them at any time or under any circumstances.
102.	On the occasion of the celebration of the thirty- fifth anniversary of the Universal Declaration of Human Rights, my country reiterates its full support for the principles enshrined in that Declaration. Peru has approved and applies without any restriction all international instruments which call for respect for human rights and has incorporated them into its own constitutional texts, in order to make sure that they are fully implemented. For this purpose there exist special juridical instruments, procedural mechanisms for recourse and a tribunal for constitutional guarantees whose task is to restore the provisions of the Political Charter wherever they have been disregarded.
103.	We are a democratic country and live in a state of law. The law guarantees the full independence of the branches of power and the periodic succession of Governments through free exercise of the suffrage to elect political authorities, members of the legislature and local government.
104.	My country is adversely affected by the international economic crisis and by a succession of natural disasters of unprecedented magnitude. However, the determination of our population to work and to overcome these effects remains intact. The people desire to live in peace in order to redouble their efforts in the task of reconstruction and development. That is why they reject the outrages committed by a group of terrorists who are conspiring against these objectives and who, paradoxically, call themselves the "Shining Path", when in fact they should call themselves the "Dark Path", as they were very properly called by Adolfo P6rez Esquivel, winner of the Nobel Peace Prize.
105.	The criminal activities of this group which have claimed victims among persons of the most modest social and economic strata, among men and women, old people and children, are concentrated in a zone in the hinterland of my country, representing 2.5 per cent of the national territory.
106.	The Government, exercising its constitutional powers and seeking to protect endangered human lives, has been obliged to declare a state of emergency. The forces of order are acting resolutely to counter this threat and are bringing the captured culprits before the judiciary, which, as I have said, is fully independent. Unfortunately, there have been many casualties on both sides in these actions.
107.	As a free and democratic country, Peru keeps its doors open to those who wish to come and verify these terrorist deeds for themselves and to draw their own conclusions. In this respect, we find it unacceptable that an organization such as Amnesty International should irresponsibly disseminate fanciful versions of the situation, whose inaccuracy has Been reliably demonstrated.
108.	We believe that the greater the moral authority claimed by a body that says it is defending human rights, as the above-mentioned organization does, the greater is its obligation to verify the accuracy of its information, so as to avoid making incorrect statements which mislead public opinion to the detriment of the good reputation abroad of a Government which deserves respect because its conduct is in keeping with the Constitution and the law. The defence of human rights does not allow of a double standard. It is not right to remain silent about the crimes of terrorists while denouncing the custodians of public order for fulfilling their duties under the law when they take action against the terrorists for their crimes against civilization.
109.	We nations which are the heirs to the legacy of Simon Bolivar celebrated this year the bicentenary of the birth of the Liberator. At the invitation of the President of Venezuela, the Presidents of the Bolivarian republics met at Caracas last July to reaffirm the principles of unity and solidarity bequeathed to our nations by the illustrious Venezuelan.
110.	On that occasion, important instruments were signed within the Andean framework. The principal document provides new guidelines at a high political level for the sub regional integration programme, in the light of the experience of recent years. On that occasion, the
Presidents declared their interest in the initiatives taken by the President of Peru, Mr. Fernando Belaunde for the creation of an Andean peso as a unit of account designed to facilitate transactions within the zone, for the establishment of the principle of free transit of persons within the Andean area, and for the linking up of the energy networks and waterways of the continent. The viability of that project was demonstrated by the recent journey of President Belaunde himself along the rivers which make up the Amazon and Orinoco river basins.
111.	For some years now, countries have been making increasingly gloomy assessments of the international situation and increasingly pessimistic predictions about the future. Unfortunately, it must be recognized that there are reasons for this. It is not that the international community is being overwhelmed by alarmist and negative sentiments; it is that it has reached the objective conclusion that the conditions for international understanding are rapidly deteriorating or that efforts to improve them have for various reasons proved fruitless.
112.	One important reason for this concern is the critical economic situation of the majority of countries, whose opportunities for development have been largely blocked by the burden of external indebtedness, by protectionist practices, by the shortage of credit on reasonable terms, by the decline in commodity prices, and by the unacceptable inequality of terms of trade. Such a state of affairs is unprecedented in an interdependent world which should be moving swiftly along the path towards international solidarity. Unfortunately the very opposite is happening.
113.	Furthermore, there is a lack of will on the part of some States to conduct their foreign relations in a harmonious manner, with respect for the rules that have been established precisely in order to guarantee peaceful and orderly international coexistence.
114.	This dangerous situation is a result of hegemonistic leanings and is promoted by the power politics being played with alarming frequency in various parts of the world.
115.	It is all too commonplace to hear of violations of the fundamental principles of international coexistence that are explicitly set forth in the founding Charter of the Organization. Instead of conciliatory attitudes, we are met with positions of strength and acts of overt or covert intervention which violate the sovereign equality, independence and sovereignty of States. The principle of self-determination for peoples still under foreign domination is being threatened; responsibilities assumed in solemn commitments are being disregarded; the threat or use of force is resorted to and in some cases goes as far as aggression, invasion and military occupation; apartheid and other forms of racial discrimination continue to be practised; fundamental human rights are endlessly violated; the arms race continues; and, there is clearly a lack of determination to join in the effective co-operation which would make possible the justice and the new international economic order so loudly demanded by the majority of nations.
116.	Very recently the fragility of the concept of international security was made clear by the shooting down of a Korean Air Lines aircraft. This was a tragedy for the Republic of Korea for other countries and for civil aviation that should never have happened and could have been avoided. Motives of security and national sovereignty, however worthy of respect, should never imply any risk to the lives of passengers or the safety of international air transport.
117.	We must recognize that the situation I have been describing affects the survival of mankind, for nothing and no one can assure us that unresolved or exacerbated crises, or others which could come about in the future, as well as the increasingly immoderate power politics, and our growing inability to settle disputes in a speedy, peaceful and reasonable way, will not give rise to the great conflict from which there will be no return.
118.	Thus it is clear that the fundamental theme of our times is international peace and security. But we must not only avoid and resolve situations which endanger international peace and security; we must also try, through collective action, to achieve the goals of the economic and social development to which all the peoples of the world are entitled. If we fail to make rapid progress in this area, peace is in danger. We must therefore shoulder our full responsibilities without delay and with a clear awareness that these responsibilities are not the same for all, even though they are inescapable if we want to guarantee the security of all, which is one of the fundamental purposes of the Organization.
119.	My country, motivated by these convictions, aspires to contributing to the work of the Security Council, a task which requires a noble and firm commitment to the purposes of the Organization.
120.	The Secretary-General's report on the work of the Organization	is a document which by the wisdom and profundity of its analysis gives us much food for thought. We fully share his grave concern about the international political situation. We agree with his description of 1983 as a disappointing year in respect of the quest for peace, stability and justice. But we also agree with his view that the United Nations continues to be the best, if not the only, instrument at our disposal for the achievement of those ends. We hope that the Member States, particularly the great Powers with special prerogatives in the Security Council, will shoulder their responsibility at this stage of history and take fully into account the note of alarm sounded by the Secretary-General.
121.	Peru shares responsibility for the historic trend that the Movement of Non-Aligned Countries has generated in international relations. We attended the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, determined to take part in the search for effective solutions to the problems affecting the security of all countries and the development of the people of the third world.
122.	That recent meeting represented a very important milestone in the movement's work. From a genuinely non-aligned and realistic position we made an analysis of the most pressing problems of mankind and appealed to all members of the international community for a joint search for solutions.
123.	As a developing, non-aligned, peace-loving country, Peru reiterates its profound belief in the need to limit and control the arms race. This is the obligation of all countries, but some have a greater responsibility in this regard than others. We advocate a firm policy, in this regard, as a serious and sincere contribution to peace that will make it possible to allocate to the priority aims of development part of the colossal financial and technological resources now being devoted to unproductive purposes which pose a threat to the peace of the world.
124.	It is for the medium and smaller Powers to act as spokesmen for the moral conscience of mankind, which demands nuclear disarmament and the prohibition of chemical, incendiary and other similar weapons. Similarly, the use of outer space should be reserved exclusively for peaceful purposes for the benefit of mankind.
125.	It is Peru's firm conviction that it is possible to find peaceful solutions that will eliminate the grave tensions in the Central American region. Indeed, we believe that this is essential. Such solutions must be based on a recognition of the economic and social problems that the inhabitants of the region confront, on respect for the sovereignty and independence of the States concerned, that is, non-intervention, on the self-determination of the peoples, and on the agreement and reconciliation of the parties, as advocated by the Contadora Group, which my country resolutely supports.
126.	We are therefore very much opposed to turning Central America into a battlefield where alien ideologies can fight it out. We do not want to see the great Powers supplying the weapons and the countries of the area providing the dead in a dispute for which there is no rational justification.
127.	Peru supports and will continue to support the legitimate claims of the brother Argentine Republic to sovereignty over the Malvinas Islands. The situation requires a prompt solution through negotiations, as urged by the international community.
128.	As a country linked by many factors, and particularly by geographical factors, to the Antarctic region, Peru reiterates its legitimate interest in everything connected with the problems of that continent and its future use, and will strive to devote to the debate on the matter the attention that it deserves.
129.	My country profoundly regrets the persistence of the grave situation in the Middle East. The delay in finding a solution to the problem of Palestine is the cause of the tensions and confrontations in the region. There-, fore, we believe that efforts to find a permanent and just settlement must take into account the right of the Palestinian people to self-determination and independence. Similarly, it is indispensable to reaffirm the right of all States of the region to live in peace and security within internationally recognized frontiers.
130.	We condemn the intervention in and military use of Lebanon, and call for the full independence, sovereignty and territorial integrity of that country. We reiterate our support for respect for the sovereignty, territorial integrity, unity and non-aligned status of the Republic of Cyprus. We share the international community's rejection of the continued foreign military occupation of Kampuchea and Afghanistan, two non-aligned, developing countries. We are sure that the Korean question can be resolved by peaceful means by the parties directly concerned. We reject colonialism and all forms of neo-colonialism, and support the just cause of the independence of Namibia, within the framework of United Nations resolutions; we are convinced that the Secretary-General's recent efforts will promote the attainment of that noble objective. We condemn and reject the policy of apartheid, which we regard as an inhuman system which runs against the current of history. That view accords with the feelings of our people and article 88 of our Constitution.
131.	There appear to be signs of an economic recovery in some developed countries as this year draws to a close. However, these indications of a possible recovery in one sector of the world economy and of a slowing down of inflationary trends have not yet had an impact on the developing countries.
132.	It is therefore disturbing to note that policies are still being applied, mainly in the industrialized countries, which act against the recovery of world trade. This can be seen not only in the financial conditions imposed on countries deficient in resources, but also in the protectionist practices which impede the normal flow of trade. Excessive control of financial liquidity because of the expectation of pronounced fiscal imbalances in capital- exporting countries is keeping interest rates at very high levels. This jeopardizes the development efforts of countries with large foreign debts.
133.	Commodity prices remain very low and there are market difficulties, in that external financing for development needs is hard to come by and terms are excessively onerous. In such conditions, how can the developing world overcome its problems? With what resources can it meet its external obligations? Effective forms of cooperation between creditor and debtor countries must be found, because there is a mutual interest in resolving this grave problem. If it is possible to find any positive aspect of the present crisis, it is that it has highlighted more than ever the interdependence of all nations, so that they are all seen to need and to complement one another.
134.	Another aspect related to the foregoing is the need to ensure that norms applicable to operational policies of the international financial institutions will be revised on the basis of a consensus among Member countries, which duly takes into account criteria more in keeping with present-day realities. Without that meaning the abandonment of practices of discipline and sound financial and fiscal management, it is advisable that countries in need of funds have easier and more timely access to those sources of easy financing. That would enable them to deal adequately with their immediate problems and to embark upon medium- and long-term development policies with greater assurance. It is urgently necessary to update institutions as useful as those, which were created in earlier times in order to deal with other realities. There is an equally urgent need to provide them with the resources they need to carry out their functions fully.
135.	The unification of negotiating criteria for the problem of external indebtedness is an advisable policy in the critical conditions in which the developing countries now find themselves. There are common denominators and individual experiences which should be exchanged for the mutual benefit of those concerned.
136.	At the last session of the General Assembly my country raised the question of the need to reach agreement on a co-ordinating programme for the recovery of the world economy, for dealing with the immediate problems of the developing countries and facilitating the recovery of the world economy while directing it towards a sustained growth. The essence of that initiative was embodied in resolution 37/252, the implementation of which we look forward to in the near future.
137.	The heads of State of the non-aligned countries, meeting at New Delhi, recognized that never before had the economic destiny of the developed and the developing countries been more closely linked and that the economic revival of the North is quite simply impossible without the survival of the South.
138.	Since then the Summit of Industrialized Nations took place at Williamsburg, and we, the developing countries, hoped it would be the other watershed of dialogue and accord. There was also the sixth session of the United Nations Conference on Trade and Development, whose results were not only discouraging in a world in crisis as ours is but also inexplicable, given the lack of understanding and political decision on the part of the industrialized nations.
139.	Economic co-operation among developing countries, as embodied in the Caracas programme of action, is very important. In the present state of affairs, the strengthening of economic and political links among developing countries is imperative.
140.	The meeting of the heads of State held on the initiative of Prime Minister Indira Gandhi, in her capacity as Chairman of the Movement of Non-Aligned Countries, has just been concluded. My country very strongly endorses the genuine principles which inspired the movement. The informal dialogue that was held with the heads of State and Government present at the meeting leads us to hope that a greater sensitivity towards and a clearer perception of the problems will make possible the adoption of immediate and concrete measures for the well justified and urgent demands of the developing countries and also the development of a common will to initiate global negotiations.
141.	Peru, as a coastal State of the eastern Pacific, is convinced of the present and future importance of the Pacific basin, towards which new and visionary expectations on the part of mankind appear to turn. That region is showing economic and political dynamism by virtue of its abundant natural resources, the appearance of new industrial societies and the emergence of numerous States. That is a very large geographic, economic and political area for which we see a promising future. The Pacific Ocean should be a model of peace and co-operation from which nuclear testing and military confrontation would be excluded, and in which all forms of international co-operation and solidarity would be promoted. The area comprises new countries with great expectations. Peru attaches the greatest importance to the efforts being made to achieve a better knowledge of that basin and to identify areas of co-operation. We are establishing diplomatic relations with many countries of the region and are participating in various regional forums, because we believe that the centre of gravity of the world economy is tending to shift towards the Pacific basin. We must seek, from the very outset, to have peace, solidarity and justice implanted there as norms of conduct among the nations of that vast area, as well as in the rest of the world.
142.	On behalf of the people and Government of Peru, I should not wish to fail to convey our gratitude for the sympathy and assistance received from the international community on the occasion of the recent natural disasters which devastated large regions of my country. I wish to emphasize the valuable initiative of the Secretary-General in convening a special conference to channel aid to the brother peoples of Bolivia and Ecuador, as well as Peru, in connection with those disasters.
143.	We have sought to emphasize some of the principal problems engaging the attention of our Governments, and, therefore, of the Organization, problems which require just and prompt solutions in order to safeguard the international order now in danger, through sincere dialogue and expression of our desire for order and world peace. The persistence of some of those problems casts a shadow over our future, but that should not in any way weaken our faith and our determination to arrive at formulas to attain peace and security, which are the objectives of the international system and which it is the responsibility and duty of all of us to protect.
 

